877 F.2d 63
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.L.C. EVANS, Defendant-Appellant.
No. 89-5608.
United States Court of Appeals, Sixth Circuit.
June 19, 1989.

Before KENNEDY, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The defendant appeals an order of the district court denying his motion to dismiss the mail fraud indictment against him on statute of limitations grounds.  Although judgment upon the jury's verdict of guilty was entered on May 26, 1989, a sentencing date has yet to be set in the district court.


2
Generally, the final, appealable judgment in a criminal case is the sentence.    Flanagan v. United States, 465 U.S. 259, 263 (1984), citing Berman v. United States, 302 U.S. 211, 212 (1937);  United States v. Bratcher, 833 F.2d 69 (6th Cir.1987), cert. denied, 108 S.Ct. 760 (1988).  This court has recently held that denial of a defendant's motion to dismiss a mail fraud indictment on statute of limitations grounds is not immediately appealable prior to a final judgment.    United States v. Davis, No. 88-3944, slip op.  (6th Cir.  April 24, 1989) (1989 U.S.App. LEXIS 5453, 1989 WL 38754).


3
It is therefore ORDERED that this appeal is dismissed sua sponte without prejudice to the defendant's right to file a timely appeal after imposition of sentence.  Rule 9(b)(1), Local Rules.